BARNARD, P. J.
The case shows that Henry Henken and his wife,' Mary Henken, each at the same time became members of the Provident. Association of Newtown, a benevolent association, incorporated under the laws of New York.. Each appointed the other the beneficiary'to receive-the benefits in case of the death of the member. Mary Henken died early in the morning of March 21, 1891,'and in the evening before, and late in the evening, she revoked the appointment of her husband as-beneficiary, and substituted the defendant Alice Monaghan in his place. The question is whether there was any evidence to go to a jury as to the-competency of the deceased to make this revocation. The evidence of incompetency was sufficient to go to the jury. The .instrument changing the beneficiary was witnessed by the president and secretary of the-association. The president asked the deceased if she knew Mr. Murphy, and she said she did. She was asked if she knew a Mr. Freemont, and she said she did not. The deceased stated that she wished to make-the transfer to her sister by the same answer which she made to the two-other questions,—“Yes.” No other test of her capacity was made. The-physician testifies against her capacity,'and a Mrs. Schemp testified that in the morning of the day before the death of Mrs. Henken she did not recognize her,—an old acquaintance,—and would answer “Yes ” to everything which was said to her. Mrs. Butzner, another old acquaintance, gave evidence tending to show total incapacity to understand anything; which -was said to her. The proof of the facts surrounding the execution of the paper is not very explicit. The deceased left a young daughter,, and there is no reason .why an understanding, capable mother deprived her of this little property,—all she had.• The judgment should be reversed, and a new trial granted, costs to abide event.
DYKMAN, J., concurs.